DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 14 - 15 of claim 1 recite, in part, “on the basis of the identified location information and positioning information” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --on the basis of the identified location information and the identified positioning information-- in order to maintain consistency with line 11 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 5 of claim 5 recites, in part, “a position map representing the location information,” which appears to contain a minor informality. The Examiner suggests amending the claim to --a position  position information,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Lines 9 - 10 of claim 8 recite, in part, “on the basis of the identified location information and positioning information” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --on the basis of the identified location information and the identified positioning information-- in order to maintain consistency with line 4 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 4 of claim 12 recites, in part, “a position map representing the location information,” which appears to contain a minor informality. The Examiner suggests amending the claim to --a position map representing the position information,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 10 - 11 of claim 15 recite, in part, “on the basis of the identified location information and positioning information” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --on the basis of the identified location information and the identified positioning information-- in order to maintain consistency with line 5 of claim 15 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which at least one object “the at least one object” recited on lines 11 - 12, along with subsequent recitations of “the at least one object”, are referencing. Are they referring to the “at least one object” recited on lines 2 - 3 of claim 1 or the “at least one object” recited on line 9 of claim 1? Additionally, it is unclear as to whether the “at least one object” recited on lines 2 - 3 of claim 1 and the “at least one object” recited on line 9 of claim 1 are the same or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as requiring a single same at least one object, i.e., the Examiner will treat line 9 of claim 1 as --comprising the at least one object--.
Claim 8 recites the limitation "the at least one sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 - 7 and 9 - 14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6, 8 - 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. U.S. Publication No. 2019/0122380 A1.

-	The Examiner notes, with regards to claim 15, that claim 15 does not positively recite an interrelationship between the one or more programs and an intended computer system for executing the one or more programs and absent such a positively recited interrelationship the broadest reasonable interpretation of the limitations that the one or more programs are intended to perform 

-	With regards to claims 1, 8 and 15, Cao et al. disclose an electronic device (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0021 - 0027, Pg. 4 ¶ 0038 - 0044) comprising: a memory (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0023 - 0024, Pg. 4 ¶ 0038 - 0040 and 0042 - 0043) comprising a training database, which comprises data on at least one object acquired on the basis of an artificial intelligence algorithm, (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0023 - 0025, Pg. 3 ¶ 0031 - 0033 and 0035, Pg. 4 ¶ 0039, 0042 and 0044 - 0045) and instructions; (Cao et al., Figs. 1 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 - 0025, Pg. 4 ¶ 0038 - 0040 and 0042 - 0044) at least one sensor; (Cao et al., Fig. 1, Pg. 2 ¶ 0018, 0021, 0024 and 0026 - 0027, Pg. 3 ¶ 0029 and 0036, Pg. 4 ¶ 0040) and a processor coupled with the at least one 

-	With regards to claims 2 and 9, Cao et al. disclose the electronic device and method of claims 1 and 8, respectively, wherein the at least one sensor comprises a sensor for measuring at least one of whether the at least one object is comprised in the specified area, a shape of the at least one object, a location of the at least one object, and a position of the at least one object. (Cao et al., Abstract, Figs. 1, 4, 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0021 and 0026 - 0027, Pg. 3 ¶ 0029 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045) 

-	With regards to claims 3 and 10, Cao et al. disclose the electronic device and method of claims 1 and 8, respectively, wherein the data on the specified area comprises information representing an image related to the specified area. (Cao et al., Abstract, Figs. 1, 4, 5, 7 & 8, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0019 and 0026 - 0027, Pg. 3 ¶ 0029 - 0030, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037) 

-	With regards to claims 4 and 11, Cao et al. disclose the electronic device and method of claims 1 and 8, respectively, wherein the location information of the at least one object comprises at least one of an x-axis value, a y-axis value, or a z-axis value on the specified area of the at least one object, (Cao et al., Fig. 7, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045 [“during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated at least one of information on a yaw of the at least one object, information on a roll, or information on a pitch. (Cao et al., Fig. 7, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 - 0020 and 0026, Pg. 3 ¶ 0032 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037, Pg. 4 ¶ 0045 [“during testing of the convolutional neural network logic 144c, the remote computing device 104 may utilize the PnP module on a two-dimensional testing image to determine the six-dimensional pose of the articulated object (three Cartesian dimensions, plus pitch, roll, and yaw) from the two-dimensional key points that were identified of the articulated object 432”]) 

-	With regards to claims 5 and 12, Cao et al. disclose the electronic device and method of claims 1 and 8, respectively, wherein the processor is further configured to execute the instructions in order to: provide a location map representing the location information, on the basis of the identified location information of the at least one object; (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) and provide a position map representing the location information, on the basis of the identified positioning information of the at least one object. (Cao et al., Abstract, Figs. 4, 5, 7 & 8, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0020 and 0026 - 0027, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) 

-	With regards to claims 6 and 13, Cao et al. disclose the electronic device and method of claims 5 and 12, respectively, wherein the processor is further configured to execute the instructions in order to: provide the location map and  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. U.S. Publication No. 2019/0122380 A1 as applied to claims 1 and 11 above, and further in view of Aoba U.S. Publication No. 2012/0259462 A1.

With regards to claims 7 and 14, Cao et al. disclose the electronic device and method of claims 1 and 11, respectively, wherein the processor is further configured to execute the instructions in order to: process the data on the specified area, the location information of the at least one object, and the positioning information, on the basis of the artificial intelligence algorithm; (Cao et al., Figs. 1 & 4 - 9, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0030 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) and update the training database on the basis of the processing, (Cao et al., Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0037) and wherein the training database comprises the location information of the at least one object, and video information of the at least one object, (Cao et al., Figs. 1 - 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 1 ¶ 0017 - Pg. 2 ¶ 0019, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0030, Pg. 3 ¶ 0035) and the video information comprises virtual data representing the at least one object, and information provided on the basis of the artificial intelligence algorithm. (Cao et al., Figs. 1 - 6 & 9, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0018 - 0019 and 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0035, Pg. 4 ¶ 0042 - 0045) Cao et al. fail to disclose expressly wherein the training database comprises the positioning information of the at least one object. Pertaining to analogous art, Aoba discloses wherein the training database comprises the location information of the at least one object, the positioning information of the at least one object, and video information of the at least one object, (Aoba, Figs. 1, 3 - 5, 11A - 17 and 19 - 21, Pg. 2 ¶ 0036 - 0037, Pg. 3 ¶ 0040 - 0046, Pg. 5 ¶ 0064 - 0067, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0077, Pg. 7 ¶ 0082 - 0086, Pg. 8 ¶ 0099 - 0100) and the video information comprises virtual data .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ban et al. U.S. Publication No. 2006/0104788 A1; which is directed towards an object picking system that determines location and positioning information of workpieces based on previously taught models of the workpieces and picks up workpieces based on the determined location and positioning information.
Boca U.S. Publication No. 2010/0092032 A1; which is directed towards robotic picking systems that employ image based machine vision to analyze an image of an area comprising a plurality of objects, recognize an object of the plurality of objects based on previously performed training and perform three-dimensional pose estimation on the object.
Kalakrishnan et al. U.S. Patent No. 10,861,184; which is directed towards an image processing system for use with a robotic arm that utilizes a neural network system to compute a predicted pose of an object.
Watanabe et al. U.S. Patent No. 6,328,523; which is directed towards an apparatus for picking up objects using a vision controlled robot that detects location and positioning information of the objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667